United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westampton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1694
Issued: February 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 5, 2015, appellant, through counsel, filed a timely appeal from a March 18,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than a
two percent impairment of each upper extremity, for which he received schedule awards;
(2) whether OWCP properly found an overpayment of compensation in the amount of $7,734.99;
and (3) whether OWCP properly found that the overpayment was not subject to waiver.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before March 7, 2007 appellant, then a 50-year-old letter
carrier, sustained bilateral carpal tunnel syndrome in the performance of duty due to repetitive
hand and wrist motion.2 January 29, 2007 nerve conduction velocity and electromyography
testing showed severe left and mild right median neuropathy at the wrists, demonstrating
bilateral carpal tunnel syndrome. Dr. Gary Goldstein, an attending Board-certified orthopedic
and plastic surgeon, performed a left carpal tunnel release on March 10, 2008 and a right carpal
tunnel release on March 31, 2008. OWCP approved both procedures. Dr. Goldstein submitted
progress reports through April 2008. He released appellant to full duty on May 6, 2008, noting
that appellant reported that the surgery had resolved his bilateral hand numbness. In a May 27,
2008 report, Dr. Goldstein noted that appellant reported some paresthesias in both hands when
mowing his lawn or riding a bicycle. He opined that appellant could return to duty, with
restrictions against “using his hands in an impact situation” or performing overly repetitive work.
Appellant returned to full-duty work on May 28, 2008.3
On December 23, 2008 appellant claimed a schedule award. In support of his claim, he
submitted an October 7, 2008 report from Dr. Arthur Becan, an orthopedic surgeon retained to
perform an impairment rating. Dr. Becan reviewed medical records. He had appellant complete
QuickDASH questionnaires scoring 75 percent on the left and 79 percent on the right. On
examination, Dr. Becan observed bilaterally positive Tinel’s and Phalen’s tests, diminished light
touch sensibility by Semmes-Weinstein monofilament testing at 4.6 milligrams (mgs) on the
right and 3.6 mgs on the left, 8 kilogram (kg) grip force strength on the right versus 10 kg on the
left, 6 kg pinch strength on the right versus 4 kg on the left, and bilaterally restricted motion. He
diagnosed bilateral carpal tunnel syndrome with chronic median neuropathy, and bilateral de
Quervain’s disease of the wrists. Dr. Becan found 39 percent permanent impairment of the right
arm and 45 percent permanent impairment of the left arm under the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A.,
Guides) then in effect.
On January 28, 2009 Dr. Morley Slutsky, an OWCP medical adviser and Board-certified
in preventive medicine with a specialty in occupational medicine, reviewed Dr. Becan’s report
and assessed 10 percent permanent impairment of each arm. He noted that Dr. Becan had not
provided evidence that he tested appellant for deficits in the muscles innervated by the median
nerve. Dr. Becan responded by February 12, 2009 letter, explaining that the Semmes-Weinstein
monofilament test results at 3.61 or higher indicated diminished sensibility and not just
diminished light touch sensibility. An OWCP medical adviser reviewed Dr. Becan’s letter on
February 25, 2009 and opined that it did not alter his previous assessment of 10 percent
impairment of each arm. He opined that appellant had reached maximum medical improvement
(MMI) as of October 7, 2008, the date of Dr. Becan’s evaluation.

2

OWCP initially denied the claim by decisions dated June 5 and October 22, 2007. It subsequently accepted the
claim by decision issued January 25, 2008.
3

In a December 16, 2008 report, Dr. Goldstein restricted appellant from delivering mail during the last 90
minutes of his shift due to “significant weakness of his hands and arms.”

2

OWCP found a conflict of medical opinion between Dr. Becan and Dr. Slutsky. On
August 13, 2010 it obtained an impartial opinion from Dr. Howard Zeidman, a Board-certified
orthopedic surgeon. Dr. Zeidman reviewed the medical record and statement of accepted facts.
On examination, he found bilateral volar scars, intact ulnar nerve sensation, and “no evidence of
first dorsal interosseous atrophy on either hand.” Dr. Zeidman noted that Dr. Becan’s October 7,
2008 assessment was premature, as it was performed only seven months after appellant’s
March 2008 surgeries, whereas the predicted interval for MMI was one to two years. He opined
that appellant had attained MMI as of August 13, 2009. Referring to Table 15-23,4 Dr. Zeidman
assessed four percent permanent impairment of each upper extremity. Dr. Andrew Merola, an
OWCP medical adviser and Board-certified orthopedist, reviewed Dr. Zeidman’s report on
September 28, 2009 and concurred with his assessment.
By decision dated October 19, 2009, OWCP granted appellant a schedule award for four
percent permanent impairment of each upper extremity. The period of the award ran from
August 13, 2009 to February 3, 2010.
In an October 26, 2009 letter, counsel requested a review of the written record. He
contended that OWCP had delayed processing appellant’s claim, thereby depriving him of the
opportunity to receive a larger schedule award under the fifth edition of the A.M.A., Guides.
Accompanying a January 22, 2010 letter, counsel submitted Dr. Becan’s January 8, 2010 report
updating his October 7, 2008 impairment rating to comply with the sixth edition of the A.M.A.,
Guides. Regarding the left arm, Dr. Becan referred to Table 15-23, he found a grade 1
diagnosis-based impairment Class of Diagnosis (CDX) due to carpal tunnel syndrome. He
assessed a grade 2 modifier for Clinical Studies (GMCS) for unspecified findings, a grade 3
modifier for Functional History (GMFH) due to unspecified factors, and a grade 3 modifier for
findings on Physical Examination (GMPE) due to decreased pinch strength. Applying the net
adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (3-1) + (3-1) + (21), Dr. Becan found an average modifier of 3, leaving the impairment rating at eight percent. For
the right arm, he noted a GMCS of 1, GMFH of 3, and GMPE of 2 for decreased sensation.
Applying the net adjustment formula, Dr. Becan found an average grade modifier 2. As
appellant’s QuickDASH score on the right was 79 percent, this increased the overall impairment to
6 percent.
By decision dated February 2, 2010, an OWCP hearing representative remanded the case
for consideration of Dr. Becan’s January 8, 2010 report. He noted that at the time the award was
granted it was correct as it was based on the only reports which had used the 6th edition. The case
was remanded for Dr. Becan’s new report based on the 6th edition to be reviewed by an OWCP
medical adviser.
In a February 27, 2010 report, Dr. Merola, the medical adviser opined that Dr. Becan’s
January 8, 2010 report relied on his October 7, 2008 clinical findings that were “still within the
healing period” and did not represent MMI. He therefore recommended that Dr. Zeidman’s report
continue to represent the weight of the medical evidence.
4

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

3

By decision dated March 19, 2010, OWCP found that Dr. Becan’s supplemental report
failed to establish any additional impairment than the four percent of each arm previously awarded.
Appellant, through counsel, requested an oral hearing. Following a June 25, 2010 hearing,
by decision dated September 10, 2010, an OWCP hearing representative set aside the March 19,
2010 decision, finding that as Dr. Merola had not examined appellant, the case remained with a
new unresolved conflict between Dr. Becan and Dr. Zeidman. The hearing representative
remanded the case for a physical examination by a new physician.5
On remand, the case was forwarded to Dr. Stuart Trager, a Board-certified orthopedic
surgeon, as impartial medical specialist. He submitted a December 15, 2010 report concurring
generally with Dr. Zeidman’s impairment rating. On January 14, 2011 Dr. Merola, an OWCP
medical adviser, agreed with Dr. Trager that Dr. Zeidman’s impairment rating should remain
controlling.
By decision dated February 1, 2011, OWCP denied an additional schedule award, based
on Dr. Trager’s opinion as the weight of the medical evidence. Counsel disagreed, and on
February 8, 2011 requested a hearing, held May 26, 2011. At the hearing, counsel asserted that
Dr. Trager’s opinion could not represent the weight of the medical evidence as he did not
provide his reasoning or clinical findings.
By decision dated August 5, 2011, an OWCP hearing representative set aside OWCP’s
February 1, 2011 decision, finding that Dr. Trager’s assessment required clarification. On
remand of the case, Dr. Trager submitted a November 21, 2011 addendum report noting that the
improvement in appellant’s grip strength indicated that there was no impairment beyond the four
percent for each arm previously awarded. On February 29, 2012 Dr. Henry J. Magliato, an
OWCP medical adviser, recommended that OWCP obtain Dr. Trager’s impairment calculations
and clinical findings. OWCP then contacted Dr. Trager’s office, which explained that in
providing the impairment calculation, Dr. Trager had not reexamined appellant, but had
reviewed the record to render his impairment evaluation. It scheduled appellant for another
appointment with Dr. Trager on April 25, 2012.
Dr. Trager provided a May 4, 2012 report noting a QuickDASH score of 40 or 43
depending on interpretation, diminished pinch strength bilaterally, and positive carpometacarpal
grind tests bilaterally. He found a GMCS of 1 or 2, a GMFH of 2 for intermittent findings, a
GMPE of 3 for weakness, and a “functional scale” of 2, resulting in an average grade modifier 2.
Dr. Trager thereby found five percent permanent impairment of the left arm. On June 12, 2012
Dr. Magliato concurred with Dr. Trager’s finding of five percent permanent impairment of each
arm. However, OWCP determined that Dr. Trager had failed to provide an impairment rating for
appellant’s right arm.
On August 21, 2012 it requested that Dr. Trager examine appellant’s right arm and
provide an impairment evaluation. Dr. Trager responded in a September 12, 2012 report, finding

5

OWCP found a conflict of medical evidence between Dr. Becan and Dr. Zeidman on the extent of appellant’s
impairment.

4

five percent impairment of the right arm using the same calculation methods as for the left arm.
On January 10, 2013 Dr. Magliato concurred with Dr. Trager’s assessment.
By decision dated January 31, 2013, OWCP found that appellant had an additional one
percent permanent impairment of each upper extremity, for a total of five percent to each arm.
The period of the award ran from December 15, 2010 to January 27, 2011.
In a February 7, 2013 letter, counsel requested a hearing, held May 29, 2013. At the
hearing, counsel asserted that Dr. Trager’s opinion could not represent the weight of the medical
evidence as his reports were vague, equivocal, and did not comply with the A.M.A., Guides.
By decision dated October 17, 2013, an OWCP hearing representative set aside the
January 31, 2013 schedule award, finding that OWCP had made numerous requests for
Dr. Trager to clarify his opinion, but he failed to do so. She directed selection of a new impartial
medical examiner.
On remand of the case, OWCP selected Dr. John P. Nolan, Jr., a Board-certified
orthopedic surgeon, as impartial medical specialist. It provided screen capture images for 22
physicians who were bypassed during the selection process using the Medical Management
Application. Among them, OWCP bypassed Dr. J. Whitaker as his scheduler was “on vacation
until next week,” so the claims examiner was instructed to continue the search. It also noted that
Dr. William Iannacone’s voice mailbox was full. The remainder of the physicians were either
not in a germane specialty or did not perform referee examinations.
Dr. Nolan provided a March 11, 2014 report reviewing the medical record and statement
of accepted facts.
On examination, he found flexion contractures of the first
metacarpophalangeal joint of both hands, fixed on the right and at 20 degrees on the left,
negative Tinel’s and Phalen’s signs. Dr. Nolan found no obvious thenar or hypothenar atrophy,
but found trace atrophy bilaterally on the left and right thenar eminence. There was some
wasting and atrophy in the first web space bilaterally, inconsistent objectively decreased
sensation to sharp and dull in the dorsal aspect of both wrists. Appellant completed a
QuickDASH questionnaire, scored at 55.8 percent. Three trials of strength testing using a Jamar
dynamometer showed diminished strength bilaterally. Dr. Nolan opined that, according to
Tables 15-21 and 15-23, appellant had a class 1, 0 to 10 percent “upper body impairment.” He
noted that appellant’s first metacarpal joint osteoarthritis made assessment difficult. Dr. Nolan
therefore opined that because appellant’s QuickDASH score had improved, and there was
“minimal, if any, thenar atrophy,” and appellant was working full duty, he had five percent
permanent impairment of each upper extremity.
On April 9, 2014 Dr. Magliato reviewed Dr. Nolan’s report, which he found confusing
and lacking in detail. He noted that Dr. Nolan did not “give values for GMFH, GMPE, and
GMCS.”
OWCP obtained a supplemental report from Dr. Nolan on July 2, 2014. Dr. Nolan found
“either normal or minor sensory deficit” and “either mild or absent” symptoms of carpal tunnel
syndrome. He noted “questionable trace atrophy in the thenar eminence area” possibly related to
carpal tunnel syndrome or to the thumb flexion contractures. Dr. Nolan found a functional scale

5

of 2, GMPE of 1, and GMFH of 1, resulting in an average modifier 1.33, rounded down to 1. He
therefore found two percent impairment of each upper extremity. On August 5, 2014 OWCP
medical adviser Dr. Magliato concurred with Dr. Nolan’s assessment.
By decision dated August 19, 2014, OWCP found that appellant had not established
additional impairment, according Dr. Nolan the weight of the medical evidence.
By notice dated August 25, 2014, OWCP advised appellant of its preliminary
determination that an overpayment in the amount of $7,734.99 was created in his case, as he
received schedule awards for a total of five percent impairment of each arm whereas the weight
of the medical evidence established only two percent impairment of each arm.
Appellant disagreed, and in a September 5, 2014 letter requested reconsideration of the
August 19, 2014 decision and a prerecoupment hearing regarding the August 25, 2014
preliminary notice of overpayment. Counsel submitted a December 19, 2014 report from
Dr. Becan, explaining that Dr. Nolan’s impairment rating was incorrect. Dr. Becan noted that
although Dr. Nolan minimal found atrophy of the thenar eminence, he assessed a GMPE of 1,
although Table 15-23 provides a GMPE of 3 for any atrophy.6
At a prerecoupment hearing, held December 22, 2014, counsel contended that
Dr. Nolan’s opinion could not represent the weight of the medical evidence as he misapplied the
A.M.A., Guides, as Dr. Becan explained in his December 19, 2014 report. Additionally, counsel
asserted that there was no overpayment of compensation as the appropriate percentage of
permanent impairment was still at issue.
By decision dated March 18, 2015, an OWCP hearing representative affirmed the
August 19, 2014 decision finding no additional impairment, and the August 25, 2014
overpayment determination. OWCP found that appellant was not at fault in creation of the
overpayment. However, the overpayment was not subject to waiver as he had failed to submit
any financial information.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. It, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a mater which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has

6

A.M.A., Guides 449.

7

5 U.S.C. § 8107.

6

concurred in such adoption.8 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides second edition, published in 2009.9
The sixth edition of the A.M.A., Guides provides a diagnosis based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition CDX, which is then adjusted by grade modifiers based on GMFH, GMPE,
and GMCS.11 The net adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS CDX).
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition CDX, which is then adjusted by grade modifiers
based on GMFH, GMPE, and GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE
- CDX) + (GMCS - DCX).13
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.14 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.15 In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.16
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome in the
performance of duty, with bilateral median nerve releases performed in March 2008. Appellant
claimed a schedule award on December 23, 2008, based on an October 7, 2008 assessment by
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); id., Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
10

A.M.A., Guides, 3, section 1.3, “The ICF: A Contemporary Model of Disablement” (6th ed. 2009).

11

Id. at 494-531 (6th ed. 2008).

12

Id. at 385-419, see M.P., Docket No. 13-2087 (issued April 8, 2014).

13

Id. at 411.

14

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

15

Delphia Y. Jackson, 55 ECAB 373 (2004).

16

Anna M. Delaney, 53 ECAB 384 (2002).

7

Dr. Becan, an orthopedic surgeon. Dr. Becan found 39 percent permanent impairment of the
right arm and 45 percent permanent impairment of the left arm under the fifth edition of the
A.M.A., Guides then in effect. An OWCP medical adviser disagreed, leading to the selection of
Dr. Zeidman, a Board-certified orthopedic surgeon, to resolve the conflict. Dr. Zeidman found
four percent permanent impairment of each arm.
On October 19, 2009 OWCP issued a schedule award for four percent permanent
impairment of each arm. Following additional development, it set aside the schedule award and
selected Dr. Trager, a Board-certified orthopedic surgeon, as impartial medical examiner. Based
on his opinion, OWCP issued an October 17, 2013 schedule award for an additional one percent
permanent impairment of each upper extremity. However, it subsequently found that Dr. Trager
had not provided a reasoned assessment of appellant’s impairments. OWCP then selected
Dr. Nolan, a Board-certified orthopedic surgeon, as the new impartial medical examiner in the
case. Dr. Nolan provided a March 14, 2014 report finding “upper body impairment” according
to Tables 15-21 and 15-23, noting that appellant’s hands could not be fully evaluated due to his
bilateral thumb arthritis. In a July 2, 2014 supplemental report, he found that appellant had
minimal thenar atrophy. Dr. Nolan calculated two percent impairment of each arm.
OWCP issued an August 19, 2014 decision finding no additional impairment, based on
his opinion as the weight of the medical evidence. In response, Dr. Becan explained on
December 22, 2014 that Dr. Nolan misapplied the A.M.A., Guides noting that any atrophy was
to be considered a grade modifier of 3. OWCP issued a March 18, 2015 decision finding no
entitlement to an additional schedule award, and that an overpayment of $7,734.99 was created
as appellant received schedule awards for five percent bilateral upper extremity impairment, but
had only two percent permanent impairment of each arm.
In its March 18, 2015 decision, OWCP accorded Dr. Nolan’s opinion the weight of the
medical evidence. The Board finds, however, that his reports were equivocal in that he failed to
clearly determine the degree of sensory deficit, carpal tunnel symptoms, and thenar atrophy.
Dr. Nolan also remarked that he could not fully assess appellant’s impairments as bilateral thumb
arthritis obscured the etiology of the clinical findings. Thus, the probative value of his opinion is
diminished by its indefinite character.17
Also, Dr. Nolan did not properly explain his use of the A.M.A., Guides. According to
Table 15-23, normal physical examination findings are equal to grade modifiers of 0 and 1
decreased sensation a grade modifier of 2 while atrophy or weakness constitute a grade modifier
of 3. However, Dr. Nolan noted the presence of thenar atrophy bilaterally, but found a grade
modifier of 1. It is therefore unclear as to how he arrived at his rating. Thus, the Board finds
that Dr. Nolan’s report is of diminished probative value as it did not conform to the A.M.A.,
Guides.18
The Board therefore finds that OWCP erred in relying on Dr. Nolan’s opinion as he did
not properly apply the A.M.A., Guides and offered equivocal reasoning. Thus, the conflict of
17

See Steven S. Saleh, 55 ECAB 169 (2003).

18

Derrick C. Miller, 54 ECAB 266 (2002).

8

medical opinion between Dr. Becan and the medical adviser remains unresolved. Therefore, the
case must be remanded to OWCP for further development. This development shall include the
appointment of a new impartial medical examiner in accordance with 5 U.S.C. § 8123(a) to
obtain a report regarding the appropriate percentage of permanent impairment of both upper
extremities, according to a correct application of the sixth edition of the A.M.A., Guides. After
this and any other development deemed necessary, OWCP shall issue an appropriate merit
decision in the case.
On appeal, counsel asserts that Dr. Nolan was not properly selected, because OWCP
bypassed Dr. Whitaker due to his scheduler’s absence. Counsel contends that OWCP should
have waited a week and contacted Dr. Whitaker’s scheduler. He asserts that even if Dr. Nolan
was properly selected, his opinion was insufficient to resolve the conflict because of its
equivocal character and misapplication of the A.M.A., Guides. Counsel also contends that it was
improper for Dr. Magliato to review Dr. Nolan’s report as he had also reviewed the case on
February 29, 2012 and “was initially called on to resolve the conflict of medical evidence upon
his review of Dr. Trager’s calculations.” Based on the Board’s findings herein the Board will not
address these arguments.
ISSUES 2 and 3
As the case is not in posture for a decision regarding the appropriate percentage of
permanent impairment, the finding of a $7,734.99 overpayment and denial of waiver must be set
aside. It is premature for the Board to address the issue of any overpayment of compensation
until the proper percentage of permanent impairment is determined.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding the appropriate
percentage of permanent impairment. The case will be remanded for additional development
consistent with this decision and order. The issues of overpayment and waiver are moot.

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2015 is set aside, and the case remanded for additional
development consistent with this decision and order.
Issued: February 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

